Exhibit 10.79

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

English Translation

Exclusive Call Option Agreement

Exclusive Call Option Agreement (hereinafter referred to as “the Agreement”) is
hereby concluded by and among the following parties on 31 July, 2014:

Baina Zhiyuan (Beijing) Technology Co., Ltd. (hereinafter referred to as “Baina
Zhiyuan (Beijing)”), a wholly foreign-owned limited liability company
incorporated in Beijing, China, whose registered address is located at South
2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian District, Beijing;

Yongzhi Yang, a citizen of the People’s Republic of China with ID card No. * and
domiciled at 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics
Valley Avenue, East Lake High-tech Development Zone, Wuhan, Hubei, China;

Beijing Gamease Age Internet Technology Co., Ltd., a limited liability company
incorporated in Beijing, China, whose registered address is located at 2/F, East
Side Building, Jingyan Hotel, No.29 Shijingshan Road, Shijingshan District,
Beijing (collectively as “Shareholders” together with Yongzhi Yang); and

Baina (Wuhan) Information Technology Co., Ltd. (hereinafter referred to as “the
Target Company”), a limited liability company incorporated in Wuhan, China,
whose registered address is located at 3/F, Building A2, Optics Valley Financial
Harbor, No.77 Optics Valley Avenue, East Lake High-tech Development Zone, Wuhan,
Hubei.

The parties above are referred to severally as “any Party” and collectively as
“the Parties” herein.

Whereas:

 

1. Yongzhi Yang holds 40% equity of the Target Company, and Beijing Gamease Age
Internet Technology Co., Ltd. holds 60% equity of the Target Company; the
Shareholders together hold 100% equity of the Target Company;

 

2. The Parties hereto have concluded the Assignment Agreement in Relation to
Shareholders Rights and Share Pledge Agreement on 31 July, 2014, and Baina
Zhiyuan (Beijing) and the Target Company have concluded the Exclusive Services
Agreement on 31 July, 2014 (collectively as “Structural Agreement” together with
the Agreement, Assignment Agreement in Relation to Shareholders Rights and Share
Pledge Agreement);

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.



--------------------------------------------------------------------------------

3. Shareholders intend to grant the exclusive call option to Baina Zhiyuan
(Beijing) so that Baina Zhiyuan (Beijing) can require Shareholders to sell all
the equity of the Target Company held by them to it and/or require the Target
Company to sell all of its assets to it on the premise of no violation of
Chinese laws.

The Parties hereby arrive at the Agreement as below:

 

1. Grant of Rights

 

  1.1 Shareholders and the Target Company hereby irrevocably and unconditionally
grant the irrevocable exclusive right (hereinafter referred to as “the Call
Option of Equity”) to Baina Zhiyuan (Beijing) to purchase directly or designate
one or more persons (hereinafter referred to as “the Designated Person”) to
purchase at any time all or part of the equity of the Target Company held by
shareholders (hereinafter referred to as “the Purchased Equity”), as well as the
irrevocable exclusive right (hereinafter referred to as “the Call Option of
Assets”, collectively as “the Exclusive Call Option” together with the Call
Option of Equity) to it to purchase all or part of assets of the Target Company
owned by them (hereinafter referred to as “the Purchased Assets”) directly or by
the Designated Person, at the price specified in Article 3 hereof, by the
exercise steps independently determined by Baina Zhiyuan (Beijing), in the
validity period of the Agreement, and on the premise of permission by Chinese
laws (including any legislations of the central government or local government,
and any law, regulations, rules, notices, interpretations or other binding
instruments promulgated by any administrative or judicial department before or
after the conclusion of the Agreement, hereinafter referred to as “the Chinese
laws”) Any other party other than Baina Zhiyuan (Beijing) and/or the Designated
Person shall not enjoy the Exclusive Call Option.

 

  1.2 The Exclusive Call Option is the exclusive right enjoyed by Baina Zhiyuan
(Beijing) or the Designated Persons. Save as approved by Baina Zhiyuan (Beijing)
in writing in advance, Shareholders and the Target Company shall not sell, offer
to sell, transfer, present, pledge or dispose in any other way of the Purchased
Equity or the Purchased Assets, or authorize any other person to purchase all or
part of the Purchased Equity or the Purchased Assets. The Target Company hereby
agrees Shareholders to grant the Exclusive Call Option to Baina Zhiyuan
(Beijing) or the Designated Person. “Person” referred to in this article and
other articles hereof include natural person, legal person or unincorporated
entity.

 

2. Exercise of Rights

 

  2.1 Baina Zhiyuan (Beijing) shall exercise its Call Option of Equity in
conformity to Chinese laws, requirements and rules of any regulatory authority.
Baina Zhiyuan (Beijing) has the absolute right of discretion to determine the
specific time, method and times of exercise of its Exclusive Call Option.

Nevertheless, since Chinese laws and practices allow Baina Zhiyuan (Beijing) to
directly operate the Internet value-added telecom business (hereinafter referred
to as the “Value-added Telecom Business”), it shall exercise the Exclusive Call
Option hereunder as soon as possible to enable the direct operation of the
Value-added Telecom Business by Baina Zhiyuan (Beijing), and the termination of
Structural Agreement with the Target Company and other Parties.



--------------------------------------------------------------------------------

  2.2 Baina Zhiyuan (Beijing) and/or the Designated Person shall send a notice
of Exclusive Call Option to Shareholders and the Target Company (hereinafter
referred to as “the Notice of Exercise”), specifically describing the shares of
the Purchased Equity to be purchased from Shareholders or the number of the
Purchased Assets to be purchased from the Target Company (see Appendix I hereto
for the contents and format of the notice of exercise).

 

  2.3 Where Baina Zhiyuan (Beijing) exercises its Call option of Equity,
Shareholders and the Target Company undertake to have the obligations to take
the following actions severally or jointly in order to ensure that the transfer
of equity or assets conforms the Agreement and relevant laws in respect of
essence and procedures:

 

  (1) Within seven working days after the Notice of Exercise is served to
Shareholders and the Target Company, Shareholders and the Target Company shall
prepare and sign all necessary documents relating to the transfer of the
Purchased Equity or the Purchased Assets. If necessary, Shareholders and the
Target Company shall sign an equity transfer agreement or assets transfer
agreement (hereinafter referred to as “the Transfer Agreement” collectively) as
per the format specified in Appendix II or otherwise prepared by Baina Zhiyuan
(Beijing). If any Chinese laws and regulations or any regulatory authority
otherwise stipulate(s) the contents and format of the Transfer Agreement, such
Chinese laws and regulations or requirements of the regulatory authority shall
prevail; On the date of signing of the Agreement, Shareholders and the Target
Company shall sign one or more copies of the Power of Attorney as per the
contents and format specified in Appendix III hereto to authorize Baina Zhiyuan
(Beijing) or the Designated Person to sign and deliver any other document
specified in the Transfer Agreement and the Agreement on behalf of Shareholders
and the Target Company;

 

  (2) The closing of the Purchased Equity (subject to formalities of the change
in registration handled at relevant administration for industry and commerce)
and that of the Purchased Assets shall not be later than the 15th working day
after the Notice of Exercise is served to Shareholders and the Target Company,
or any other time otherwise agreed by the Parties in writing according to actual
conditions;

 

  (3) Shareholders and the Target Company shall take all necessary actions to
prevent the delay in completion of relevant examination and approval and
registration formalities so that the Purchased Equity or the Purchased Assets
(if applicable) can be effectively registered in the name of Baina Zhiyuan
(Beijing) or the Designated Person without any secured interests. In this
article and the Agreement, “secured interests” include warranty, mortgage,
pledge, third-party rights or interests, any share option, acquisition right,
right of pre-emption, right of set-off, detention of ownership or other
guarantee arrangement, but exclude any secured interests generated under the
Share Pledge Agreement concluded by the Parties on                     ;

 

  (4) Shareholders and the Target Company shall take all necessary actions so
that the transfer of the Purchased Equity or Purchased Assets will not be
disturbed in respect of essence and procedures. Save as definitely specified
hereunder, Shareholders and the Target Company shall not set any obstacle or
restrictive condition to the transfer of the Purchased Equity or the Purchased
Assets;



--------------------------------------------------------------------------------

  (5) In case of dissolution of the Target Company, a liquidation team shall be
established according to law. Shareholders hereby irrevocably undertake that in
conformity of Chinese laws, all of the remaining assets of the Target Company
after payments for liquidation fees, salaries, social insurance premiums of and
statutory compensations for employees, outstanding taxes, and debts will be
transferred to Baina Zhiyuan (Beijing) at the minimum price allowed by Chinese
laws.

 

3. Transfer Price

 

  3.1 When Baina Zhiyuan (Beijing) exercise the Exclusive Call Option, the price
of purchasing equity or assets shall be the minimum price allowed by Chinese
laws at the time of purchase of equity or assets; if Chinese laws and
regulations do not definitely stipulated the price, the transfer price shall be
nominal price, i.e. RMB1. Shareholders hereby waive any economic interests
enjoyed by them for their contributions to all registered capital of the Target
Company.

 

  3.2 If the price for Baina Zhiyuan (Beijing) or the Designated Person to
purchase the equity or assets exceeds the minimum price allowed by Chinese laws
at the time of transfer of the equity or assets, the difference shall be made up
by Shareholders for Baina Zhiyuan (Beijing).

 

  3.3 Various taxes and charges incurred by equity transfer shall be undertaken
by the Parties respectively pursuant to Chinese laws.

 

4. Undertakings and Warranties

 

  4.1 Shareholders and the Target Company hereby severally and jointly make the
following irrevocable undertakings and warranties:

 

  (1) Without the prior written consent of Baina Zhiyuan (Beijing), they will
not supplement, alter or revise the business scope or articles of association of
the Target Company, increase or decrease the registered capital thereof, or
change the registered capital structure thereof in any other way;

 

  (2) According to good financial and commercial standards and practices, they
will maintain the subsistence of the Target Company, prudently and effectively
operate the business and deal with matters of the Target Company to prevent its
liquidation, shutdown, termination of dissolution;

 

  (3) Without the prior written consent of Baina Zhiyuan (Beijing), from the
date of signing of the Agreement, they will not sell, transfer, present,
mortgage, or dispose in any other way of or cause the management of the Target
Company to sell, transfer, present, mortgage, or dispose in any other way of the
legitimate proceeds or beneficial interests of any of its assets, business or
income, or allow any third party to set any other secured interests on them;

 

  (4) They will not terminate or cause the management to terminate any
Structural Agreement concluded with the Target Company, or conclude any
agreement conflicting with the existing Structural Agreement;

 

  (5) They will not incur or allow the Target Company to incur any debts,
except: (i) debts incurred in normal or daily business process (not by means of
loan), and (ii) debts which have been disclosed to and approved in writing by
Baina Zhiyuan (Beijing);



--------------------------------------------------------------------------------

  (6) They will operate all the business in normal business process to maintain
the asset value of the Target Company, and will not affect the business
condition and asset value thereof because of their action or inaction;

 

  (7) Without the prior written consent of Baina Zhiyuan (Beijing), they will
not arrive at any material contract concerning the Target Company, except any
contract signed in the normal business process (for the purpose of this
paragraph, a contract with value exceeding RMB100,000 shall be deemed as a
material contract);

 

  (8) Without the prior written consent of Baina Zhiyuan (Beijing), the Target
Company will not provide any loan or guarantee for anyone;

 

  (9) They will provide materials about the labor, operation and financial
position of the Target Company to Baina Zhiyuan (Beijing) or the Designated
Person, once Baina Zhiyuan (Beijing) requires so;

 

  (10) If necessary, the Target Company can only buy and hold insurance from an
insurance company accepted by Baina Zhiyuan (Beijing), with insured amount and
insurance types the same as those generally covered by companies conducting
similar business and having similar properties or assets in the same region;

 

  (11) Without the prior written consent of Baina Zhiyuan (Beijing), they will
not cause or agree about the division, consolidation or joint operation with any
person, acquisition of any person or acquisition by any person, or investment in
any person of the Target Company;

 

  (12) They will notify Baina Zhiyuan (Beijing) any litigation, arbitration or
administrative procedures relating to the assets, business and revenue of the
Target Company incurred or probably incurred, and take all necessary measures
according to reasonable requirements of Baina Zhiyuan (Beijing);

 

  (13) With a view of maintaining the ownership of all assets of the Target
Company, they will sign all necessary or proper documents, take all necessary or
proper actions, make all necessary or proper claims, or conduct necessary and
proper defences against all claims for reimbursement;

 

  (14) If any Shareholder of the Target Company or the Target Company fails to
performance taxation obligation under applicable laws, hindering Baina Zhiyuan
(Beijing) from exercising the Exclusive Call Option, Baina Zhiyuan (Beijing)
shall have the right to require the Target Company of the Shareholder to fulfil
the taxation obligation or pay relevant taxes to Baina Zhiyuan (Beijing), which
will pay taxes by proxy;

 

  (15) Without the prior written consent of Baina Zhiyuan (Beijing), the Target
Company shall not distribute bonuses, dividends, allocable interests and/or any
asset and other earnings from the equity held by Shareholders to Shareholders in
any form. If Shareholders of the Target Company obtain any of the aforesaid
interests, including the consideration paid by Baina Zhiyuan (Beijing) in
exercising the Exclusive Call Option according to Article 3 hereof, Shareholders
shall inform Baina Zhiyuan (Beijing) of this within 3 working days and freely
transfer relevant interests to it immediately. For the avoidance of any doubt,
all interests received by Baina Zhiyuan (Beijing) do not need to be returned to
Shareholders in the validity period of the Agreement and after termination of
the Agreement.



--------------------------------------------------------------------------------

  4.2 Shareholders hereby make the following irrevocable undertakings and
warranties:

 

  (1) Without the prior written consent of Baina Zhiyuan (Beijing), from the
date of signing of the Agreement, they will not sell, transfer, mortgage, or
dispose in any other of the legitimate or beneficial interests of equity of the
Target Company held by them, or allow any encumbrance to be set on them, except
the pledge set on the equity of the Target Company under the Share Pledge
Agreement concluded by and among the Parties on                     ;

 

  (2) Without the prior written consent of Baina Zhiyuan (Beijing), they will
not approve or support or sign any resolution of the board of shareholders about
selling, transferring, mortgaging or disposing in any other way of the
legitimate or beneficial interests of any equity or asset, or allow any
encumbrance to be set on them, save as doing so for Baina Zhiyuan (Beijing) or
the Designated Person;

 

  (3) Without the prior written consent of Baina Zhiyuan (Beijing), they will
not agree about, support or sign any resolution of the board of shareholders to
approve the consolidation or union of the Target Company with any person, merger
or acquisition of or by any person, investment in any person, or division,
change in registered capital or transformation of the Target Company;

 

  (4) When Baina Zhiyuan (Beijing) exercising the Exclusive Call Option every
time, they, as shareholders of the Target Company, shall approve the transfer of
the Purchased Equity or Purchased Assets specified hereunder;

 

  (5) They will immediately inform Baina Zhiyuan (Beijing) of any litigation,
arbitration or administrative procedures relating to the equity or assets owned
by them incurred or probably incurred;

 

  (6) Before the transfer of the equity or assets to Baina Zhiyuan (Beijing),
with a view of maintaining the ownership of the Purchased Equity or the
Purchased Assets, they will sign all necessary or proper documents, take all
necessary or proper actions, make all necessary or proper claims, or conduct
necessary and proper defences against all claims for reimbursement;

 

  (7) Without the prior written consent of Baina Zhiyuan (Beijing), they will
not appoint or replace any director or supervisor of the Target Company or any
other manager of the Target Company to be appointed by Shareholders of the
Target Company. They will appoint or engage any person designated by Baina
Zhiyuan (Beijing) to serve as the director or senior executive of the Target
Company, once Baina Zhiyuan (Beijing) requires so;

 

  (8) Once required by Baina Zhiyuan (Beijing) at any time in accordance with
the Agreement, they will immediately transfer the equity or assets of the Target
Company held by them to Baina Zhiyuan (Beijing) and/or the Designated Person,
and waive their rights of pre-emption of the equity or assets of the Target
Company;



--------------------------------------------------------------------------------

  (9) Without the prior written consent of Baina Zhiyuan (Beijing), they will
cause the Target Company not to distribute bonuses, dividends, allocable
interests and/or any asset and other earnings from the equity held by
Shareholders to Shareholders in any form;

 

  (10) They will strictly abide by the Agreement and all provisions of any other
contract concluded by the Parties hereto jointly or severally, and practically
fulfil all obligations under such contracts, and will not affect the validity
and enforceability of such contracts because of their action or inaction.

 

  4.3 Shareholders and the Target Company hereby jointly and severally make the
following irrevocable statements and warranties to Baina Zhiyuan (Beijing), on
the date of signing of the Agreement and at the time of each occurrence of
exclusive purchase:

 

  (1) They have rights and capacities to conclude, deliver and perform the
Agreement as well as the Transfer Agreement. Once the Agreement and the Transfer
Agreement are executed, they will constitute legal, effective and binding
obligations of them, which can be compulsorily enforced on them according to
terms thereof;

 

  (2) The execution, delivery and performance of the Agreement or transfer of
the Agreement by Shareholders and the Target Company: (i) will not currently or
in the future, or after the receipt of the related notice or with the passage of
time, conflict with or violate any provision of (A) their business license,
Articles of Association, license, government authority’s approval for their
establishment, the agreement or any other programmatic documents relating to
their establishment; (B) any other legal provisions binding upon them; (C) any
contract, agreement, tenancy agreement or other documents to which they are
parties or which are binding on them or on their assets; (ii) will not incur any
pledge or other encumbrances on its assets, or make any other third party has
the right to create any pledge or other encumbrances thereon, except the pledge
set on the equity of the Target Company under the Share Pledge Agreement
concluded on                     ; (iii) will not give rise to the termination
of or amendment to the terms of any contract, agreement, tenancy agreement or
other documents which they are parties thereto or are binding upon them or
assets thereof, or cause any other third party has the right to terminate or
amend the terms thereof; (iv) will not make the approvals, permits or
registration or others of any applicable governmental authorities being
suspended, revoked, confiscated, damaged or cannot be renewed upon expiration;

 

  (3) The Target Company has good and sellable ownership of all assets thereof,
and does not set any encumbrance on the aforesaid assets;

 

  (4) The Target Company does not have any outstanding debts, except (i) debts
incurred in normal business process, and (ii) debts which have been disclosed to
and approved in writing by Baina Zhiyuan (Beijing);

 

  (5) The Target Company follows all Chinese laws and regulations applicable to
the acquisition of assets and equity;



--------------------------------------------------------------------------------

  (6) Shareholders legally and effectively have the equity of the Target Company
held by them. Except the situation known by Baina Zhiyuan (Beijing),
Shareholders do not set any encumbrance on the equity of the Target Company;

 

  (7) There is no on-going or potential litigation, arbitration or
administrative procedures relating to the equity or assets of the Target Company
or the Target Company;

 

  (8) They will conclude another debt agreement, recognize the price of the
equity of the Target Company purchased by Baina Zhiyuan (Beijing) as their
borrowings from Baina Zhiyuan (Beijing), which shall be repaid to it in a term
agreed in the aforesaid debt agreement.

 

  4.4 The Shareholders undertake to Baina Zhiyuan (Beijing) that they have made
all proper arrangements and sign all necessary documents to ensure that in the
case of their death, incapacity, bankruptcy, divorce, or other circumstances
under which their exercise of equity may be affected, their heirs, guardians,
creditors, spouses and other persons who may therefore obtain equity or related
rights, cannot affect or hinder the fulfillment of the Agreement.

 

  4.5 The Shareholders further commit that, before Baina Zhiyuan (Beijing)
exercises the Exclusive Call Option in accordance with the Agreement, if the
actual Shareholders of the Target Company change due to their death, bankruptcy,
divorce, or other circumstances, their wills, divorce agreements and debt
agreements will be subject to the Agreement and the efficacy hereof is superior
to the wills, divorce agreements and debt agreements they have entered into.

 

  4.6 Any Party undertakes to the other Parties that, the Parties will
immediately cancel the Agreement, once Chinese laws and practices allow Baina
Zhiyuan (Beijing) to directly hold more than half of equity of the Target
Company and Baina Zhiyuan (Beijing) and/or any controlled subsidiary thereof can
legally engage in value-added telecom business, and all equity of the Target
Company held by Shareholders have been legally and effectively transferred to
Baina Zhiyuan (Beijing) and/or a person designated by it.

 

  4.7 Baina Zhiyuan (Beijing) undertakes that since Chinese laws and practices
allow Baina Zhiyuan (Beijing) to directly operate the value-added telecom
services, it will exercise the Exclusive Call Option under the Agreement as soon
as possible to enable the direct operation of the value-added telecom services
by Baina Zhiyuan (Beijing), and the termination of Structural Agreement with the
Target Company and other Parties.

 

5. Validity and Term

 

  5.1 The Agreement shall take effect as of the date of signing, and be valid
until the Parties terminate the Agreement in writing, or all the equity of the
Target Company held by shareholders has been legally and effectively transferred
to Baina Zhiyuan (Beijing) and/or any person designated by it (i.e. all the
equity of the Target Company has been registered in the name of Baina Zhiyuan
(Beijing) and/or any person designated by it at relevant administration for
industry and commerce), or all assets of the Target Company have been legally
and effectively transferred to Baina Zhiyuan (Beijing) and/or the Designated
Person. Once the Agreement takes effect, it shall be irrevocable.
Notwithstanding the aforesaid provision and Article 6 below, Baina Zhiyuan
(Beijing) shall always have the right to send a written notice of cancellation
of the Agreement to the Target Company and Shareholders at any time 30 days in
advance, and does not need to bear the liability for breach of the Agreement
arising from the unilateral cancellation of the Agreement.



--------------------------------------------------------------------------------

  5.2 The Parties shall handle examination, approval and registration
formalities of the extension of operation term within 3 months before expiry of
the operation term (if any) in order to ensure the continuity of the validity
period hereof.

 

6. Liability for Breach of the Agreement

 

  6.1 If the Shareholders or the Target Company (hereinafter referred to as
“Breaching Party”) materially breach(s) any terms of the Agreement or fail(s) or
delay(s) to perform any obligation under the Agreement, it will constitute a
Breach under the Agreement (hereinafter referred to as a “Breach”), Baina
Zhiyuan (Beijing) has the right to ask the Breaching Party to make corrections
or take remedial measures within reasonable time. If the Breaching Party fails
to make corrections or take remedial measures within reasonable time or within
10 days after the Non-breaching Party notifies the Breaching Party in writing
and asks for correction, then Baina Zhiyuan (Beijing) has the right to terminate
the Agreement and ask for damages from the Breaching Party;

 

  6.2 If Baina Zhiyuan (Beijing) breaches the Agreement, the Non-breaching Party
has no right to terminate or cancel the Agreement unless otherwise specified by
laws.

 

  6.3 Notwithstanding the other provisions of the Agreement, the provisions of
this Article shall survive the termination of the Agreement.

 

7. Expenses

 

  7.1 Save as otherwise agreed hereunder, the Parties shall independently
undertake expenses necessary to be paid in the course of drafting, execution and
performance of and negotiation about the Agreement.

 

8. Governing Laws and Dispute Resolution

 

  8.1 The validation, interpretation, performance and dispute resolution of the
Agreement shall be governed by the Chinese laws and regulations.

 

  8.2 The Parties shall attempt in the first instance to resolve any and all the
disputes under the Agreement through friendly negotiations. If any dispute is
not resolved by friendly negotiations within thirty days after the occurrence of
such dispute, any Party may submit the dispute to Beijing Arbitration Commission
for arbitration by the arbitral tribunal consisting of one arbitrator in
accordance with the Arbitration Rules of Beijing Arbitration Commission in
effect at the time of applying for arbitration. The arbitrator shall be
appointed jointly by the Parties within ten days after the acceptance of
arbitration notice, or by Beijing Arbitration Commission if the arbitrator is
not appointed by the Parties within the specified time. The arbitration award
shall be final and binding on the Parties. During the pending arbitration,
except for the matters or obligations under dispute, the Parties shall continue
performing other obligations under the Agreement. Subject to the Chinese laws,
the arbitrator has the right to make an appropriate award according to the
factual conditions to give to Baina Zhiyuan (Beijing) appropriate legal
remedies, including: (1) remedies against the equity or assets of the Target
Company; (2) injunctive relief, such as requirements for the operation of the
Target Company, or the compulsory transfer of the assets of the Target Company;
or (3) arbitration award for the liquidation of the Target Company.



--------------------------------------------------------------------------------

  8.3 Subject to the Chinese laws, before the establishment of arbitral tribunal
by Beijing Arbitration Commission in accordance with Arbitration Rules or under
appropriate circumstances, any of the courts having jurisdiction at the
following locations shall have the right to make temporary relief measures to
support the arbitration: (1) Hong Kong Special Administrative Region; (2) Cayman
Islands; (3) registration place of the Target Company or domicile of the
Shareholders; and (4) the place where the main assets of MoboTap Inc., the
Target Company or shareholders are located.

 

  8.4 The documents concerning the proceedings, legal actions or procedures
(“judicial procedures”) arising out of or relating to the Agreement and the
documents required by the judicial procedures may be sent to any Party according
to Article 12.7 hereof. This Article is applicable to all the judicial
procedures taken at any time.

 

9. Confidentiality

 

  9.1 From time to time prior to and during the term of the Agreement, either
Party (“disclosing Party”) has disclosed or may disclose confidential
information (including but not limited to operation information, customer data,
financial data, contract, etc.) to the other Party (“receiving Party”). The
receiving Party shall keep the confidential information confidential and may not
use the confidential information for any purposes other than those specially set
forth hereunder. The foregoing provisions do not apply to the information that:
(a) can be shown to be known by the receiving Party by written records made
prior to disclosure by the disclosing Party; (b) enters or will enter into
public domain not for the receiving Party’s breach of the Agreement; (c) was
obtained by the receiving Party from a third party having no obligation of
confidentiality with respect to such information; and (d) was disclosed by any
Party as required by relevant laws, regulations, any regulatory authority and
rules formulated by it, court ruling or arbitration award, or disclosed to its
employees, agents, legal consultants or financial consultants (however, the
receiving Party shall ensure that the above personnel will abide by the relevant
terms and conditions under the Agreement and shall assume any and all the
liabilities arising from above personnel’s breach against the relevant terms and
conditions under the Agreement).

 

  9.2 The aforesaid confidentiality obligations shall continue for the Parties
hereto and shall survive the termination of the Agreement.

 

10. Further Warranties

The Parties agree to immediately sign any document and take any further action
reasonably necessary or favourable for the implementation of all provisions and
the purpose hereof.

 

11. Force Majeure

 

  11.1 “Force majeure” refers to the unforeseeable, inevitably and/or
insuperable events which cause any Party hereto cannot perform the Agreement in
whole or in part. Such events include but are not limited to natural disaster,
storm, tornado, other bad weather condition, strike, shutout, lockout or other
industrial problem, war, riot, conspiracy, behaviour of an enemy country,
terrorist act, violence of a criminal organization, blockade, serious disease or
epidemic, earthquake or other crustal movement, flood, bomb explosion or other
explosion, fire, accident, a change stipulated by law or applicable change.



--------------------------------------------------------------------------------

  11.2 In the event of a force majeure event, any Party’s obligation affected by
force majeure hereunder shall automatically suspend in the delay period incurred
by force majeure, and the performance period of the said Party shall be extended
for a period equal to suspension period, and the said Party shall be exempted
from any punishment or liability. In the event of force majeure, the Parties
shall immediately negotiate to seek a fair solution, and make all reasonable
efforts to minimize the influence of force majeure.

 

12. General Provisions

 

  12.1 In the event that any stipulations in the Agreement are held invalid,
ineffective or unenforceable according to the laws of China, the effectiveness
of other stipulations of the Agreement shall not be affected. When any terms are
determined to be invalid, ineffective or unenforceable, the Parties hereto shall
conduct a friendly negotiation to alter the Agreement in a manner that may
realize the original intentions of the Parties as far as possible.

 

  12.2 If the Stock Exchange of Hong Kong Limited or other regulatory authority
makes a suggestion on amendment hereto, or any change in Rules Governing the
Listing of Securities on The Stock Exchange of Hong Kong Limited or relevant
requirements is related to the Agreement, the Parties shall revise the Agreement
accordingly.

 

  12.3 The Agreement supersedes all prior consultations, negotiations and
agreements made by and among the Parties with respect to that subject matter.

 

  12.4 No failure or any delay by any Party in exercising any right under the
Agreement shall constitute a waiver of that right; the exercise or partial
exercise of any right under the Agreement by any Party will not preclude the
further exercise of that right by such Party in the future.

 

  12.5 The waiver by either Party of any term and condition hereof shall be made
in writing and signed by the Parties. The waiver by either Party of a default of
any other Party in a case shall not be deemed as the waiver by the said Party of
a similar default of any other Party in any other case.

 

  12.6 During the term of the Agreement, without the prior written consent of
other Parties, no Party may transfer any or all its rights or obligations
hereunder to any third party; however, Baina Zhiyuan (Beijing) has the right to
transfer any or all its rights or obligations hereunder. The Agreement is
binding on all the Parties hereto and their legal successors and assignees.

 

  12.7 If any Party sends a notice or written letter (including but not limited
to a written document or notice hereunder) to any other Party, the said Party
shall promptly post or transmit the notice or written letter the other Party by
letter or fax. If the notice or correspondence is sent by letter, the date of
receiving the notice or letter shall be the third working day after the letter
is posted; if the notice or letter is sent by fax, the date of receiving shall
be next working day of sending the fax. All notices and correspondences shall be
sent as per the following contact information until any Party notifies the other
Parties of a change of contact information.

Baina Zhiyuan (Beijing) Technology Co., Ltd.

Contact: Shu Zheng

Address: 2-1-3/F, South Block A, 768 Creative Park, No.5 A Xueyuan Road, Haidian
District, Beijing

Fax: 010-82837686-812



--------------------------------------------------------------------------------

Yongzhi Yang

Address: 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics Valley
Avenue, East Lake High-tech Development Zone, Wuhan, Hubei

Fax: 027-87782005-8056

Beijing Gamease Age Internet Technology Co., Ltd.

Contact: Legal Department

Address: 2/F, East Side Building, Jingyan Hotel, No.29 Shijingshan Road,
Shijingshan District, Beijing

Fax: 010-61920961

Baina (Wuhan) Information Technology Co., Ltd.

Contact: Shu Zheng

Address: 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics Valley
Avenue, East Lake High-tech Development Zone, Wuhan, Hubei

Fax: 027-87782005-8506

 

  12.8 The Parties may reach a supplemental agreement with respect to the
Agreement and its related matters. The supplemental agreement has the same legal
effect as the Agreement. Any alteration or supplements to the Agreement shall be
made in writing, except the rights under the Agreement transferred by Baina
Zhiyuan (Beijing) in accordance with the provisions in Article 12.6. The
alterations and supplements to the Agreement can come into effect only after
being duly signed by the Parties hereto. If it is required by relevant laws to
obtain the permit from any government authority and/or go through registration
or filing formalities with any government authority for any alternation or
supplements to the Agreement, the Parties shall obtain such permit and/or go
through these registration or filing formalities in accordance with the law.

 

  12.9 The Agreement shall be made in Chinese in four originals, with each Party
holding one. All originals have the same legal effect, and the Parties may sign
the counterparts of the Agreement separately.

(There is no text hereunder)



--------------------------------------------------------------------------------

(This page is a signature page for Exclusive Call Option Agreement)

Baina Zhiyuan (Beijing) Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

Yongzhi Yang

Signature:                                         

Beijing Gamease Age Internet Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

Baina (Wuhan) Information Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        



--------------------------------------------------------------------------------

Appendix I:

Notice of Exercise

Yongzhi Yang (hereinafter referred to as “the Shareholder”), a citizen of the
People’s Republic of China with ID card No. * and domiciled at 3/F, Building A2,
Optics Valley Financial Harbor, No.77 Optics Valley Avenue, East Lake High-tech
Development Zone, Wuhan, Hubei, China;

Baina (Wuhan) Information Technology Co., Ltd. (hereinafter referred to as “the
Target Company”), a limited liability company incorporated in Wuhan, China,
whose registered address is located at 3/F, Building A2, Optics Valley Financial
Harbor, No.77 Optics Valley Avenue, East Lake High-tech Development Zone, Wuhan,
Hubei.

The Shareholder and the Target Company conclude the Exclusive Call Option
Agreement with the Company on                     , 2014. Terms referred to in
the Notice of Exercise (“the Notice”) have the same definitions specified in the
said agreement.

The Company has decided to exercise the following right specified in the
Exclusive Call Option Agreement:

¨ call option of equity, and hereby requires to purchase or designates [a
subsidiary of the Company] as the designated person to purchase [a hundred
percent] of the equity ([100%] shares of registered capital) of the Target
Company. The purchase price is RMB            . The Shareholder and the Target
Company shall complete the closing of such purchased equity within 15 working
days in accordance with the Exclusive Call Option Agreement after receiving the
Notice.

¨ call option of assets, and hereby requires to purchase or designates [a
subsidiary of the Company] as the designated person to purchase [all] assets of
the Target Company. The purchase price is RMB            . The Shareholder and
the Target Company shall complete the closing of such purchased assets within 15
working days in accordance with the Exclusive Call Option Agreement after
receiving the Notice.

Baina Zhiyuan (Beijing) Technology Co., Ltd. (corporate seal)

Date:                                         

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

14



--------------------------------------------------------------------------------

Appendix II:

Equity Transfer Agreement

The Equity Transfer Agreement (hereinafter referred to as “the Agreement”) is
concluded by the following parties on                     :

Transferor: [Please insert the name of the shareholder intending to transfer
equity]

Transferee: Baina Zhiyuan (Beijing) Technology Co., Ltd. or the designated
person

The parties agree as follows:

1. The Transferor agrees to sell to the Transferee and the Transferee agrees to
purchase from the Transferor     % of equity of the Target Company enjoyed by it
(     % share of registered capital) (hereinafter referred to as “the Purchased
Equity”). The parties agree about the transfer consideration of RMB            
of the Purchased Equity.

2. After the transfer of the aforesaid Purchased Equity, the Transferor shall
not enjoy any right of such Purchased Equity, but the Transferee shall enjoy all
rights of such Purchased Equity formerly enjoyed by the Transferor.

3. The validation, interpretation, performance, dispute resolution and other
matters of the Agreement shall be subject to Chinese laws. Matters not covered
herein and all disputes arising from the execution and performance of the
Agreement shall be solved pursuant to the Exclusive Call Option Agreement or
upon friendly negotiation by and between the parties. If negotiation fails, the
parties agree to refer such disputes to Beijing Arbitration Commission for
arbitration according to the arbitration rules prevailing at the time of
application for arbitration. Arbitration place shall be Beijing. The arbitration
award shall be final and binding on the parties. During the period of disputes,
the parties shall continually perform clauses other than those in dispute.

4. The Agreement shall take effect as from the date of affixing of signatures by
the parties hereto.

Transferor (signature)

Transferee (seal)

Signature of legal agent or authorized representative:

 

15



--------------------------------------------------------------------------------

Assets Transfer Agreement

The Assets Transfer Agreement (hereinafter referred to as “the Agreement”) is
concluded by the following parties on                     :

Transferor: Baina (Wuhan) Information Technology Co., Ltd.

Transferee: Baina Zhiyuan (Beijing) Technology Co., Ltd. or the designated
person

The parties agree as follows:

1. The Transferor agrees to sell to the Transferee and the Transferee agrees to
purchase from the Transferor [all] assets held by it (including but not limited
to assets listed in the appendix hereto) (hereinafter referred to as “the
Purchased Assets”) at the price of RMB            .

2. After the transfer of the aforesaid Purchased Assets, the Transferor shall
not enjoy any right of such Purchased Assets, but the Transferee shall enjoy all
rights of such Purchased Assets formerly enjoyed by the Transferor.

3. The validation, interpretation, performance, dispute resolution and other
matters of the Agreement shall be subject to Chinese laws. Matters not covered
herein and all disputes arising from the execution and performance of the
Agreement shall be solved pursuant to the Exclusive Call Option Agreement or
upon friendly negotiation by and between the parties. If negotiation fails, the
parties agree to refer such disputes to Beijing Arbitration Commission for
arbitration according to the arbitration rules prevailing at the time of
application for arbitration. Arbitration place shall be Beijing. The arbitration
award shall be final and binding on the parties. During the period of disputes,
the parties shall continually perform clauses other than those in dispute.

4. The Agreement shall take effect as from the date of affixing of signatures by
the parties hereto.

Appendix: List of Assets

Transferor (seal):

Signature of legal agent or authorized representative:

Transferee (seal)

Signature of legal agent or authorized representative:

 

16



--------------------------------------------------------------------------------

Appendix III:

Irrevocable Power of Attorney

I hereby issue the Power of Attorney in accordance with the Exclusive Call
Option Agreement concluded by me and Baina Zhiyuan (Beijing), [insert the name
of another shareholder as the case may be] and the Target Company on
                    , 2014.

I hereby irrevocably entrust and appoint                      (hereinafter
referred to “the agent”) as my agent, who will be fully responsible for
(1) preparing and signing the Transfer Agreement (see the Exclusive Call Option
Agreement for its definition); (2) preparing and signing all other necessary
documents relating to the transfer of the Purchased Equity and/or the Purchased
Assets (see the Exclusive Call Option Agreement for their definitions); and
(3) handling all legal formalities relating to the examination, approval and
registration of transfer of the Purchased Equity and/or the Purchased Assets.

I hereby agree and recognize that the agent has the right to exercise the rights
within the aforesaid scope of authority, and I promise to assume the obligations
or liabilities arising from the exercise of such rights by the agent.

The Power of Attorney shall be effective from the date of signing by me and
remain effective during the term of the Exclusive Call Option Agreement.

It is hereby assigned.

[Shareholder] (signature)

Date:                     , 2014

 

17